

EXHIBIT 10(b)


SUMMARY OF BASE SALARY AND ANNUAL INCENTIVE
COMPENSATION PAYABLE TO NAMED EXECUTIVE OFFICERS


2016 Base Salary. The Compensation and Management Development Committee (the
“Compensation Committee”) of the Board of Directors of The Sherwin-Williams
Company (“Sherwin-Williams”) set the 2016 base salaries of the executive
officers who are expected to be named in the Summary Compensation Table of
Sherwin-Williams’ 2016 Proxy Statement (the “Named Executive Officers”). The
base salaries of the Named Executive Officers for 2016 are as follows:
Christopher M. Connor, Executive Chairman ($1,221,987); John G. Morikis,
President and Chief Executive Officer ($1,100,000); Sean P. Hennessy, Senior
Vice President - Finance and Chief Financial Officer ($684,658); and Robert J.
Davisson, President, The Americas Group ($614,692). Steven J. Oberfeld, formerly
Senior Vice President - Corporate Planning and Development, retired at the close
of business on December 31, 2015.


Annual Incentive Compensation to Be Earned in 2016. The Compensation Committee
also approved the following minimum, target and maximum cash bonus award levels,
as a percent of salary, for the Named Executive Officers for 2016 under The
Sherwin-Williams Company 2007 Executive Performance Bonus Plan.


    
 
 
Incentive Award as a Percentage of Base Salary
Named Executive Officer
 
Minimum
 
Target
 
Maximum
Christopher M. Connor
 
0
 
135


 
270


John G. Morikis
 
0
 
135


 
270


Sean P. Hennessy
 
0
 
80


 
160


Robert J. Davisson
 
0
 
80


 
160


Steven J. Oberfeld
 
N/A
 
N/A


 
N/A











